 1   Christina J. Khil, #266845
 2   Kelli M. Brown, #328176
     MALCOLM ♦ CISNEROS, A Law Corporation
 3   2112 Business Center Drive
     Irvine, California 92612
 4   (949) 252-9400 Phone
 5   (949) 252-1032 Fax
     Email: christinao@mclaw.org; kbrown@mclaw.org
 6
 7   Attorney for Caliber Home Loans, Inc. as
 8   servicer for U.S. Bank Trust, N.A., as Trustee
     for LSF9 Master Participation Trust
 9
10
                                 UNITED STATES BANKRUPTCY COURT
11
                     NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
12
     In re:                                           Bankruptcy Case No. 19-50981
13
     LORETTA BIRMINGHAM,                              Chapter 13
14
15                     Debtor.                        CALIBER HOME LOANS, INC. AS
                                                      SERVICER FOR U.S. BANK TRUSTEE,
16                                                    N.A., AS TRUSTEE FOR LSF9 MASTER
                                                      PARTICIPATION TRUST’S UNILATERAL
17                                                    PRECONFIRMATION HEARING
18                                                    STATEMENT

19                                                    HEARING DATE:
                                                      DATE: September 17, 2020
20                                                    TIME: 10:00 AM
21                                                    CTRM: 9
                                                      PLACE: 280 South First Street
22                                                           San Jose, CA 95113-3099
23                                                    VIA TELE/VIDEOCONFERENCE
24
25   TO THE HONORABLE STEPHEN L. JOHNSON, UNITED STATES BANKRUPTCY
26   COURT JUDGE, THE CHAPTER 13 TRUSTEE, THE DEBTOR, AND THE DEBTOR’S
27   ATTORNEY:
28
     STATUS REPORT                                    -1-




 Case: 19-50981       Doc# 71     Filed: 09/03/20     Entered: 09/03/20 15:57:14     Page 1 of 4
 1                Caliber Home Loans, Inc. as servicer for U.S. Bank Trust, N.A., as Trustee for LSF9

 2   Master Participation Trust (“USB”), hereby files this Statement of Case Status regarding the

 3   Debtor’s Bankruptcy Case.

 4                    1. On June 20, 2019, USB’s objection was filed because the debtor’s Chapter 13

 5   Plan significantly understated the pre-petition arrears owed to USB. Additionally, although Debtor

 6   proposed to sell or refinance real property commonly known as 1565 E Middle Ave, San

 7   Martin, California 95046 (“Property”) by January 31, 2020 in order to cure the understated pre-

 8   petition arrears owed to USB. Debtor did not provide any alternative treatment for USB’s claim

 9   should the property fail to sell by the proposed sale or refinance deadline.

10                    2. On June 20, 2019, counsel’s office for USB reached out to Debtor’s counsel via

11   email regarding the filed objection.

12                    3. On June 21, 2019, Debtor’s counsel entered discussions with USB’s counsel

13   regarding USB’s objection and language which would resolve USB’s objection. No agreement was

14   reached.

15                    4. On April 30, 2020, Debtor filed an amended Chapter 13 Plan.

16                    5. On May 20, 2020, USB filed an Amended Objection to the debtor’s amended

17   Chapter 13 Plan because the debtor’s amended plan proposed payments which would fall short of

18   full payment of USB’s pre-petition arrears of $155,817.58, there would be an unreasonably delay

19   on the proposed payments, which were not to begin until May 2021, two years after commencement

20   of the case, the speculative nature of the funds proposed to make the plan payments which included

21   a $7,000 step up payment, the infeasibility of the amended Chapter 13 Plan, and that the plan was

22   not proposed in good faith.

23                    6. On May 20, 2020, counsel’s office for USB reached out to Debtor’s counsel via

24   email regarding the filed objection.

25                    7. On May 20, 2020, Debtor’s counsel responded to USB’s email regarding the

26   objection.

27                    8. On August 20, 2020, Debtor filed a second amended Chapter 13 Plan, removing

28
     STATUS REPORT                                    -2-




 Case: 19-50981        Doc# 71     Filed: 09/03/20    Entered: 09/03/20 15:57:14       Page 2 of 4
 1   USB’s claim entirely.

 2                   9. Concurrently with this status report, USB files a Supplement to its Amended

 3   Objection to Debtor’s (Second Amended) Chapter 13 Plan (“Second Amended Plan”) as the Second

 4   Amended Plan now completely omits USB’s claim, again proposes to refinance the subject property

 5   by October 31, 2020 with no evidence to support that such a refinance will occur with no alternative

 6   treatment should debtor fail to refinanced by the proposed deadline, and that the plan again was not

 7   proposed in good faith.

 8                   10.     Debtor is post-petition delinquent in the amount of $28,662.55 as of August

 9   26, 2020 and no forbearance agreement is in effect.

10                   11.     At this time no agreement has been reached and USB maintains its objection.

11   DATED: September 3, 2020                     Respectfully Submitted,
                                                  MALCOLM ♦ CISNEROS, A Law Corporation
12
13                                                 /s/ Christina J. Khil
                                                  Christina J. Khil
14                                                Attorney for Caliber Home Loans, Inc. as servicer for
                                                  U.S. Bank Trust, N.A., as Trustee for LSF9 Master
15                                                Participation Trust
16
17
18
19
20
21
22
23
24
25
26
27
28
     STATUS REPORT                                   -3-




 Case: 19-50981       Doc# 71      Filed: 09/03/20   Entered: 09/03/20 15:57:14       Page 3 of 4
                                           PROOF OF SERVICE
 1   STATE OF CALIFORNIA
 2                                        ss.
     COUNTY OF ORANGE
 3
     I am employed in the County of Orange, State of California. I am over the age of eighteen and not a
 4
     party to the within action; my business address is: 2112 Business Center Drive, Irvine, CA 92612.
 5
               On September 3, 2020, I served the following document described as CALIBER HOME
 6
     LOANS, INC. AS SERVICER FOR U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF9
 7
     MASTER PARTICIPATION TRUST’S UNILATERAL PRECONFIRMATION HEARING
 8
     STATEMENT on the interested parties in this action by placing a true copy thereof enclosed in a
 9
     sealed envelope with postage thereon fully prepaid in the United States mail at Irvine, California
10
     (and via telecopy or overnight mail where indicated), addressed as follows:
11
12   DEBTOR
     Loretta Birmingham
13   1565 E. Middle Ave.
     San Martin, CA 95046
14
15   DEBTOR’S ATTORNEY
     Stanley A. Zlotoff
16   Law Offices of Stanley A. Zlotoff
     300 S 1st St. #215
17
     San Jose, CA 95113
18
     CHAPTER 13 TRUSTEE
19   Devin Derham-Burk
     P.O. Box 50013
20
     San Jose, CA 95150-0013
21
     U.S. TRUSTEE
22   Office of the U.S. Trustee / SJ
23   U.S. Federal Bldg.
     280 S 1st St. #268
24   San Jose, CA 95113-3004
25             I declare under penalty of perjury that the foregoing is true and correct.
26             Executed on September 3, 2020, at Irvine, California.

27                                                         /s/ Diep Quach
                                                           Diep Quach
28
     STATUS REPORT                                   -4-




 Case: 19-50981       Doc# 71     Filed: 09/03/20     Entered: 09/03/20 15:57:14        Page 4 of 4
